     Case 2:20-cv-00646-GMN-EJY Document 28 Filed 01/13/21 Page 1 of 3



 1   David Mincin, Esq.
     Nevada Bar No. 5427
 2   MINCIN LAW, PLLC
     7465 W. Lake Mead Boulevard, #100
 3   Las Vegas, Nevada 89128
     dmincin@mincinlaw.com
 4   Phone: 702-852-1957
     Fax: N/A
 5   Attorney for Plaintiff1

 6                                                   UNITED STATES DISTRICT COURT

 7                                                                 DISTRICT OF NEVADA

 8     CHINA AUTO LOGISTICS, INC., a Nevada                                                            Case No.: 20-CV-00646-GMN-EJY
       Corporation,
 9
                                                                         Plaintiff,
10
       vs.
11
       DLA PIPER, LLP, a Maryland Limited
12     Liability Partnership,
13                                                                  Defendant.
14

15       STIPULATION AND ORDER TO EXTEND TIME FOR RULE 26 (5th REQUEST)

16                Whereas this action was filed by Plaintiff China Auto Logistics against Defendant

17   DLA Piper LLP (US) in Clark County District Court, State of Nevada, on March 13, 2020.

18                Whereas Defendant DLA Piper LLP (US) filed a notice of removal removing this

19   action to this court on April 6, 2020.

20                Whereas Defendant DLA Piper LLP (US) filed a motion to dismiss on April 13, 2020

21   in which it challenges personal jurisdiction over it Nevada courts.

22                Whereas Plaintiff China Auto Logistics, Inc. filed for Chapter 7 Bankruptcy relief on

23   November 20, 2020.

24

25
                  1
              As indicated below, Plaintiff China Auto Logistics has filed for chapter 7 relief.
26   China Auto Logistics’ court appointed bankruptcy trustee has authorized David Mincin, Esq.,
     of Mincin Law PLLC to submit this stipulation while she investigates this lawsuit as an asset
27   and determines whether to substitute in or otherwise administer it.
28
                                                                                  Page 1 of 3
     W:\2019 - DM\4396cali.dlapiper\Stip To Extend Time For Rule 26 (5th Req)...DMcb...1-12-2021.wpd                          January 13, 2021 (9:37am)
     Case 2:20-cv-00646-GMN-EJY Document 28 Filed 01/13/21 Page 2 of 3



 1                Whereas the parties believe cause exists to extend the time for holding a Rule 26(f)

 2   conference for the following reasons. 1) judicial economy favors forbearing on opening

 3   discovery until the court resolves Defendant DLA Piper LLP (US)’s objection to personal

 4   jurisdiction in this court. 2) numerous eye-witnesses, shareholders, officers and members of

 5   Plaintiff China Auto Logistics’s board reside in China. A general ban currently exists that

 6   would prohibit travel from China to the United States. Plaintiff believes it will be extremely

 7   challenging to coordinate witness depositions until the travel ban is resolved. 3) Numerous

 8   other witnesses reside outside of Nevada and the United States. The parties believe it will be

 9   challenging to coordinate these depositions and other discovery until travel and other business

10   restrictions that exist due to the coronavirus pandemic are lifted. 4) Plaintiff China Auto

11   Logistics has filed for chapter 7 bankruptcy relief on 11/20/20 United States Bankruptcy Court

12   District of Nevada Case 20-15894-abl. Accordingly, additional cause also exists to extend the

13   deadline so that China Auto Logistics’ bankruptcy trustee can investigate this lawsuit as an

14   asset, determine whether to substitute into this case, or otherwise administer it.

15                It Is Therefore Stipulated And Agreed that the time to hold the Fed. R. Civ. P. 26(f)

16   conference is extended to April 15, 2021 and the time to submit a proposed scheduling order

17   required by LR 26-1 be extended to May 3, 2021.

18   SO STIPULATED                                                                                     SO STIPULATED

19   DATED this 13th day of January, 2021.                                                             DATED this 13th day of January, 2021.

20   MINCIN LAW, PLLC                                                                                  LIPSON NEILSON PC

21
     By:          /s/ David Mincin                                                                     By:   /s/ Lisa J. Zastrow
22                David Mincin, Esq.                                                                         Joseph P. Garin, Esq.
                  State Bar No.5427                                                                          State Bar No. 6653
23                7465 W. Lake Mead Boulevard, #100                                                          Lisa J. Zastrow, Esq.
                  Las Vegas, Nevada 89128                                                                    State Bar No. 9727
24                Attorney for Plaintiff                                                                     9900 Covington Cross Dr., #120
                                                                                                             Las Vegas, Nevada 89144
25                                                                                                           Attorney for Defendant

26

27

28
                                                                                  Page 2 of 3
     W:\2019 - DM\4396cali.dlapiper\Stip To Extend Time For Rule 26 (5th Req)...DMcb...1-12-2021.wpd                              January 13, 2021 (9:37am)
     Case 2:20-cv-00646-GMN-EJY Document 28 Filed 01/13/21 Page 3 of 3



 1                ORDER

 2                Based on the foregoing Stipulation between the parties:

 3                IT IS HEREBY ORDERED that the time to hold the Fed. R. Civ. P. 26(f)

 4   conference is extended to April 15, 2021 and the time to submit a proposed scheduling order

 5   required by LR 26-1 be extended to May 3, 2021.

 6                            13th day of January, 2021.
                  DATED this _____

 7
                                                                                       __________________________________
 8                                                                                     ELAYNA J. YOUCHAH
                                                                                       UNITED STATES MAGISTRATE JUDGE
 9

10   SUBMITTED BY:

11   MINCIN LAW, PLLC

12
     By:          /s/ David Mincin
13                David Mincin, Esq.
                  State Bar No. 5427
14                7465 W. Lake Mead Boulevard, #100
                  Las Vegas, Nevada 89128
15                Attorney for Plaintiff

16

17

18

19

20

21

22                                                                                     ###

23

24

25

26

27

28
                                                                                  Page 3 of 3
     W:\2019 - DM\4396cali.dlapiper\Stip To Extend Time For Rule 26 (5th Req)...DMcb...1-12-2021.wpd               January 13, 2021 (9:37am)
